Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicants are reminded of their duty under 37 CFR 1.56 to disclose all relevant information and references. Below is a partial list of references that appear to anticipateclaims 1, 14 and/or 33:
US 8357996, Cols. 3-4, lines 65-18, assignee Cree,
US 20190172769, [0038], inventor Radulescu
US 2014036134, [0040], inventor Radulescu
US 20140361342, [0054], inventor Radulescu
US 20140246699, [0058], inventor Radulescu
US 20110147764, [0032,0055], assignee Cree
US 20070066039, [0037], assignee Cree
Examiner respectfully requests any other relevant information that might have been missed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 14, 34 and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
“The dielectric layer” and “The isolation structure” lack antecedent basis.  It is assumed Claim 35 was intended to be dependent on Claim 34, and 34 on 33.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 5-7, 9, 12, 14, 15, 17, 18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20080073747 to Chao et al. (Chao).
Regarding Claim 1, Chao teaches a semiconductor device comprising: 
a substrate 10; 
a first transistor 12 and a second transistor 14, wherein the first transistor and the second transistor are formed on the substrate; and 
an isolation structure 16 formed on the substrate, wherein: 
the isolation structure is formed on the substrate between the first transistor and the second transistor, and the isolation structure is configured to isolate the first transistor and the second transistor (throughout).

Regarding Claim 2, Chao teaches the semiconductor device of claim 1, wherein the isolation structure comprises at least one metal layer 18, [0026] on the front side of the substrate.

Regarding Claim 3, Chao teaches the semiconductor device of claim 1, wherein the isolation structure comprises at least one recess in the substrate (structures 18 are formed in recesses).
Regarding Claim 5, Chao teaches the semiconductor device of claim 1, wherein the isolation structure is a metal isolation structure [0026].

Regarding Claim 6, Chao teaches the semiconductor device of claim 5, wherein the metal isolation structure comprises at least one metal layer on the front side of the substrate (See Fig. 3C at least).

Regarding Claim 7, Chao teaches the semiconductor device of claim 5, wherein the metal isolation structure comprises at least two rows of metal layers formed on the substrate (see Fig. 3E).

Regarding Claim 9, Chao teaches the semiconductor device of claim 5, further comprising at least one via 18 through the substrate connected to a grounding element.

Regarding Claim 12, Chao teaches the semiconductor device of claim 5, further comprising a backside metal layer 20.

Regarding Claims 14 and 15, Chao teaches a semiconductor device, wherein the isolation structure 16 is a recessed isolation structure (see Fig. 3E).

Regarding Claim 17, Chao teaches the semiconductor device of claim 14, wherein the recessed isolation structure is formed on the front side of the substrate and/or the back side of the substrate (See Fig. 3C).

Regarding Claim 18, Chao teaches the semiconductor device of claim 14, further comprising a metal layer 20 on the front side of the substrate and/or the back side of the substrate.

Regarding Claim 32, Chao teaches the semiconductor device of claim 1, wherein the isolation structure is comprised of a metal isolation structure and a recessed isolation structure (see Fig. 3C).

Claims 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20210083085 to Chang et al. (Chang).
Regarding Claim 33, Chang teaches a Group Ill nitride-based semiconductor device comprising: 
a Group Ill nitride High Electron Mobility Transistors ("HEMT") die (abstract); and 
a protection structure 102b around a perimeter of the Group Ill nitride die.

Regarding Claim 34, Chang teaches the Group III nitride-based semiconductor device of Claim 33, wherein the Group Ill nitride HEMT die is a monolithic die comprising at least a first 100-1 and second 100-2 Group Ill nitride transistor.

Regarding Claim 35, Chang teaches the Group Ill nitride-based semiconductor device of Claim 34, wherein the protection structure is between the first and second transistors (102b between first and second transistors and surrounds both transistors).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 10, 11, 13 and 19-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chao.
Regarding Claim 4, Chao teaches the semiconductor device of claim 1, but does not explicitly teach the isolation structure comprises on-die wire bonds and/or off-die wire bonds.
However, Chao teaches that the structure should be biased to VSS 21, and therefore there must be some connection. The person of ordinary skill having the benefit of Chao can experiment with well-known means for electrically coupling elements on a die, wirebonds being the oldest and most well-known, providing a reasonable expectation of success (MPEP 2143E).

Regarding Claims 8 and 16, Chao teaches the semiconductor device of claims 7 and 15, but does not explicitly teach that the rows are staggered.  However, the particular placement of a claim element is an obvious matter of design choice unless evidence shows it would have modified the operation of the device (MPEP 2144.04(VI)(C)). In this case, nothing on the record indicates that the staggered formation (as described in the instant Fig. 4C) would operate differently. 

Regarding Claim 10, Chao teaches the semiconductor device of claim 5, but does not explicitly teach that the isolation structure comprises on-die wire bonds on the front side of the substrate.  However, Chao shows a ground connection in Fig. 3C.  Nothing on the record indicates this particular arrangement would operate differently than Chao, since all isolation elements are grounded. What side of the substrate they are grounded on is immaterial (MPEP 2144.04(VI)(C)). See above regarding wire bonds.

Regarding Claim 11, Chao teaches the semiconductor device of claim 10, but does not explicitly teach that the on-die wire bonds are attached to grounded pads.
However, Chao shows the isolation elements grounded, therefore implicitly teaches that there is a grounded pad somewhere for the isolation elements to be electrically coupled to.

Regarding Claim 13, Chao teaches the semiconductor device of claim 1, but does not explicitly teach: 
a third transistor formed on the substrate; and 
a second isolation structure, wherein: 
the second isolation structure is formed between the second transistor and the third transistor, and the second isolation structure is configured to isolate the second transistor and the third transistor.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)).  In this case, more transistors will simply mean more complicated amplifiers, and Chao suggests that each device should be isolated from the other, requiring a second isolation structure.

Regarding Claims 19-28, Chao does not explicitly teach the specific amplifiers, material used, or specific type of transistor. However, Chao that the isolation region 16 should isolate devices that are sensitive to EM noise [0023] and that the pitch of the structures 18 can be adjusted for higher frequencies [0028].  Thus, the person of ordinary skill having the benefit of Chao can apply the teachings to any particular application where EM isolation is required, and it is very well known that higher power and frequencies of operation require greater isolation between devices. 

Regarding Claims 29-31, Chao teaches the isolation structure surrounds at least one transistor, the isolation structure covers a portion of the width of the semiconductor device, and the isolation structure covers the width of the semiconductor device, in the embodiment of Fig. 4A.  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness (Boston Scientific v. Cordis, 561 F.3d 1319 (Fed. Cir. 2009)).  

Prior Art Made of Record But Not Relied Upon
Claims 1 and 14 are directed at trench isolation between devices, which is a fundamental building block of nearly all integrated circuits.  Claim 33 adds the trivial limitation that the isolation is between HEMTs.  Applicants are urged to review the remaining cited art, all relevant to the long history of trench isolation, before responding to this action, in the interest of compact prosecution. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812